UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

EMILY MOWRY,
Plaintiff, DECISION & ORDER
18-cv-6108-UWF

COMMISSIONER OF SOCIAL
SECURITY,
Defendant.

 

Preliminary Statement

 

Plaintiff Emily Mowry (“plaintiff” or “Mowry”) brings this
action pursuant to 42 U.S.C. §§ 405(g), 1383(c) (3) seeking review
of the final decision of the Commissioner of Social Security (“the
Commissioner”) denying her application for disability insurance
benefits (“DIB”) and supplemental security income (“SSI”). See
Compl. (Docket # 1). Presently before the Court are competing
motions for judgment on the pleadings pursuant to Fed. R. Civ. P.
12(c). See Docket ## 9, 12. For the reasons that follow,
plaintiff’s motion for judgment on the pleadings (Docket # 9) is
denied and the Commissioner’s motion for judgment on the pleadings

(Docket # 12) is granted.!

 

1 For purposes of this Decision and Order, the Court assumes the parties’
familiarity with the medical evidence, the ALJ’s decision, and the standard of
review, which requires that the Commissioner’s decision be supported by
substantial evidence. See Acierno v. Barnhart, 475 F.3d 77, 80-81 (2d Cir.

 

2007) (so long as a review of the administrative record confirms that “there is
substantial evidence supporting the Commissioner’s decision,” and “the
Commissioner applied the correct legal standard,” the Commissioner’s

determination should not be disturbed), cert. denied, 551 U.S, 1132 (2007)).

1
Procedural History

 

Plaintiff filed her applications for DIB on September 27,
2014 and for SST on October 21, 2014, alleging disability beginning
on July 19, 2014. Administrative Record (“AR”), (Docket # 6) at
163-68, 183-88. Plaintiff’s claims were initially denied on
December 19, 2014. AR at 63-82. Plaintiff, her attorney, anda
vocational expert appeared before Administrative Law Judge Paul
Gaughen (“the ALJ”) on August 25, 2016 for a video administrative
hearing. See AR at 25-60. The ALJ issued an unfavorable decision
on December 12, 2016. AR at 7-24. The Appeals Council denied
plaintiff's request for review of the ALuwd’s decision on December
4, 2017. AR at 1-6. Plaintiff commenced this action on February
2, 2018 (Docket # 1) and filed her motion for judgment on the
pleadings on September 6, 2018 (Docket # 9). The Commissioner
filed its motion for judgment on the pleadings on October 24, 2018

(Docket # 12) and plaintiff replied on December 14, 2018 (Docket

 

# 14).
Factual Background
Plaintiff was 32 years old at the time of her hearing. AR at
34. She alleges severe back pain stemming from two unrelated car

accidents. Pl.’s Mot. (Docket # 9), at 7-8. She testified that
her legs feel weak if she stands for too long (AR at 39) and her
back “locks up” if she sits for too long (AR at 34). Plaintiff
told the ALJ that she could stand for 15 minutes at a time, walk

for 20 minutes at a time, sit for up to 30 minutes and lift 15 to

2
20 pounds. AR at 42-45. As to her non-exertional limitations,
Mowry has been in mental health treatment for depression and
anxiety. AR at 48. She is able to cook, clean, and do the dishes
and her laundry, but has difficulty doing these activities on a
“bad day.” AR at 42, 50, 293. Mowry reported her hobbies are
reading, watching TV, painting, spending time with friends, going
to appointments, and going on short walks. AR at 293. Mowry lives
with and cares for her 13-year-old daughter. See AR at 34, 42,
48-50.

The ALJ found plaintiff's degenerative disc disease,
depression, and anxiety disorder to qualify as severe impairments.
AR at 12. Based on the evidence, the ALJ assigned plaintiff a
residual functional capacity (“RFC”) that limited plaintiff to
light work with the ability to carry up to 20 pounds frequently.
AR at 14. The ALJ further limited plaintiff to occasional postural
adjustments and crawling, squatting, and repetitive kneeling would
be “awkwardly done and not at a rapid pace.” AR at 14. According
to the assigned RFC, plaintiff can occasionally bend and stoop and

stand or walk short distances five hours a day for no more than

two hours at a time. AR at 14. Plaintiff can sit for six hours
a day for no more than two hours at a time. AR at 14. The RFC

prohibits plaintiff from working in fast paced production or a
dangerous industrial setting and from engaging in commercial
driving. AR at 14-15. Plaintiff can learn and apply simple to

moderately detailed information and instructions with no more than

3
six steps but cannot do complex multitasking. AR at 15. The ALJ
determined that plaintiff was “best suited to work having clear
procedures which are not subject to frequent, significant changes”
unless they are well announced and planned for. AR at 15. Finally,
it was the ALd’s opinion that “[i]n work related arenas anxiety
and depression do not present difficulties with maintaining
attention or concentration or social interaction.” AR at 15.
Discussion

In this appeal, plaintiff contends the ALJ erred by (1)
assigning an RFC that fails to properly account for plaintiff’s
stress limitations; (2) giving only “some weight” to the only
physical functional limitations opinion in the record; and (3)
improperly evaluating plaintiff's credibility. For the reasons
that follow, the Court disagrees with plaintiff and concludes that
the ALJ’s opinion was supported by substantial evidence.

Plaintiff's Stress Limitations and The Treating Physician

 

Rule: The treating physician rule, set forth in the Commissioner's
own regulations, “mandates that the medical opinion of a claimant’s
treating physician is given controlling weight if it is well
supported by medical findings and not inconsistent with other
substantial record evidence.” Shaw v. Chater, 221 F.3d 126, 134
(2d Cir. 2000); see 20 C.F.R. § 416.927(c) (2) (“Generally, we give
more weight to medical opinions from your treating sources.”).

However, the treating physician rule does not apply to non-

acceptable medical sources such as Licensed masters of social work

4
(“LMSW”) . Burnette v. Astrue, No. 12-CV-6270T, 2013 WL 3422447,

 

at *12 (W.D.N.¥. July 8, 2013).

Plaintiff contends that while the ALJ’s RFC did include highly
specific limitations relating to work stress, the limitations were
erafted without support in the record and thus without regard for
whether they actually correlated to plaintiff’s ability to handle
stress. Plaintiff argues that the best evidence for plaintiff's
stress limitations was the opinion of social worker Jamie
Castellano, LMSW, plaintiff’s therapist of three years, which the
ALJ improperly gave little weight. Docket # 9, at 13-16; AR at
476. LMSW Castellano opined that plaintiff would be unable to
make simple work-related decisions for 11 to 20 percent of the
workday and could not work in coordination with others without
distraction more than 20 percent of her workday. AR at 478.
Plaintiff would be unable to complete a normal workday or week
without interruptions from psychologically based symptoms or
perform at a consistent pace without an unreasonable number of
rest periods for more than 20 percent of her workday. AR at 478.
Tt was also LMSW Castellano’s opinion that plaintiff's inability
to deal with normal work stress would preclude performance at her
job more than 20 percent of the workday and that her inability to
respond appropriately to changes in a routine work setting would
preclude performance 11 to 20 percent of the workday. AR at 479,

Because LMSW Castellano was not a treating source subject to

the treating physician rule, the ALJ was not required to give LMSW

5
Castellano’s opinion controlling weight. The ALJ said he gave
LMSW Castellano’s opinion little weight because: the record did
not support her finding that plaintiff would be off task 10 to 20
percent of the day; plaintiff’s exams showed she was cognitively
intact, alert, and oriented; and plaintiff's reports of
socializing with a friend and using public transportation were
inconsistent with the stated limitations. AR at 17-18. These
were sufficiently good reasons for discounting LMSW Castellano’s

opinion. See Tanner v. Comm’r of Soc. Sec., 5:17-CV-466 (ATB),

 

2018 WL 2727872, at *7 (N.D.N.Y. June 5, 2018) (ALd properly
discounted opinions of nurse practitioner and LMSW who treated
plaintiff for depression and anxiety where record lacked support
for opinion that plaintiff would be “off task twenty percent of
the workday” and where limitations were inconsistent with
plaintiff’s daily activities such as walking, shopping, and
driving long distances).

The ALJ correctly determined that the few treatment notes
that are found in the record from LMSW Castellano or her place of
work? support LMSW Castellano’s opinions on plaintiff's
Limitations. The notes that are in the record state that on exam
plaintiff had no perceptual disturbances, had clear, organized

thought processes, was cognitively intact, had fair judgment, and

 

2 The treatment notes are those of Nurse Practitioner Kathe Klein who works at
Wayne Behavioral Health Network with LMSW Castellano and who agreed with LMSW
Castellano’s medical source statement. See AR at 482.

5
had fair to good moods. AR at 451-62. Other medical evidence in
the record, such as the opinion of consultative examiner Yu-Ying
Lin, Ph.D., which the ALJ gave great weight, also did not support
LMSW Castellano’s opinion. Dr. Lin found that plaintiff could
maintain attention and concentration, relate adequately with
others, and that plaintiff was moderately limited in appropriately
dealing with stress. AR at 293. It was Dr. Lin’s opinion that
the “[r]esults of the examination appear to be consistent with
psychiatric problems, but, in itself, this does not appear to be
significant enough to interfere with the claimant’s ability to
function on a daily basis.” AR at 294.

Moreover, despite ostensibly assigning LMSW Castellano’s
opinion “little weight,” the RFC actually does take into account
many of the more extreme limitations about which LMSW Castellano
opined. For example, where LMSW Castellano said that plaintiff
would be precluded during less than 10 percent of the workday from
maintaining attention in two hour segments and from maintaining
regular attendance, the RFC provided for plaintiff to have ‘regular
work hours with a lunch period to split the shift” and for
plaintiff to not do any standing or sitting activity for more than
two hours at a time. AR at 14. While LMSW Castellano opined
plaintiff was precluded from performing at a consistent pace
without an unreasonable number and length of rest periods for more
than 20 percent of the workday, the RFC accounts for the limitation

by preventing plaintiff from being tasked with any fast-paced
7
production demands and requires breaks in the middle of her shift.
Id. Further, where LMSW Castellano noted that plaintiff would be
precluded from responding appropriately to changes in a routine
work setting for 11 to 20 percent of the workday, the RFC provides
that plaintiff can “adjust to changes that are fundamental or
significant occasionally if well announced and planned for.” AR
at 15. In sum, the ALJ was not required to give LMSW Castellano’s
opinion controlling weight and provided sufficient reasons for not
doing so. Even so, many of LMSW Castellano’s limitations are

accounted for in the RFC.

Substitution of Lay Opinion and Duty to Develop the Record:

 

Plaintiff next contends that it was error to give consultative
examiner Seema Khaneja, M.D.’s opinion only “some weight” because
it was the only medical source statement in the record pertaining
to plaintiff’s physical limitations. Docket # 9, at 16-20.
According to plaintiff, this resulted in the ALJ improperly
substituting his lay opinion for that of a medical professional in
crafting the RFC. Plaintiff argues that there was thus a gap in
the record which the ALJ was required to further develop.

While an ALJ is free to choose between properly submitted
medical opinions, he may not substitute his own lay opinion for

those of medical experts. Balsamo v. Chater, 142 F.3d 75, 81 (2d

 

Cir. 1998); see also Oatman v. Comm'r of Soc. Sec., No. 7:13-CV-

 

595 (TIM/TWD), 2014 WL 4384986, at *6 (N.D.N.Y. Sept. 4, 2014)

("It is improper for the ALJ to make any sort of medical
8
determination or to set [his] own expertise against that of the
treating physician.”). The duty to develop the medical record is
particularly important in cases where “the ALJ is not able to fully
credit a treating physician’s opinion because the medical records
from the physician are incomplete or do not contain detailed

support for the opinions expressed,” Correale-Englehart v. Astrue,

 

687 F. Supp. 2d 396, 428 (S.D.N.¥. 2010) (citing Perez v. Chater,
77 F.3d 41, 47 (2d Cir. 1996))), or where there is an “obvious
gap” in the record. Rosa _v. Callahan, 168 F.3d 72, 79 (2d Cir.
1999) (*[A]n ALJ cannot reject a treating physician’s diagnosis
without first attempting to fill any clear gaps in the
administrative record.”). However, it does not constitute a

substitution of lay opinion when an RFC does not perfectly

correspond to a given medical opinion. See Kikta v. Comm’r of

 

Soc. Sec., 5:15-CV-60 (DNH/ATB), 2016 WL 825259, at *8-9 (N.D.N.Y.
Feb. 9, 2016) (“[Tlhere is no requirement that the ALJ pick one
RFC and use that particular evaluation in its entirety.” (citing
Matta v. Astrue, 508 F. App’x. 53, 56 (2d Cir. 2013)).

Here, the ALJ did not abdicate his duty to develop the record
further. Dr. Robert Ng, plaintiff’s treating doctor for her back
pain, actually provided a medical source statement. However, the
statement was deliberately incomplete as Dr. Ng crossed out many
sections with the notation that Dr. Ng “doles] not perform

functional capacity evaluations.” AR at 463-67. Where the record

lacks a medical source statement from a treating doctor after an

9
attempt to obtain one has been made, the ALJ’s remedy is to order
a consultative examination, which the ALJ had already done. See

20 C.F.R. § 416.912(b) (1)-(2); Weed Covey v. Colvin, 96 F. Supp.

 

3d 14, 29 (W.D.N.Y. 2015) (‘*Encompassed in this duty [to develop
the record] is the requirement that an ALJ assemble the claimant's
complete medical history and re-contact treating physicians or
obtain consultative examinations where the information received is
inadequate to determine whether the claimant is disabled.”). The
ALJ did not improperly substitute his lay opinion by formulating
an RFC after giving Dr. Khaneja’s opinion “some weight.” Even if
a gap in the record did exist because Dr. Ng refused to provide
the requested information, the ALJ made every reasonable effort to
fill that gap.

Credibility Analysis: Finally, plaintiff argues that the ALJ

 

improperly evaluated her credibility. “[W]hile an Ald ‘is required
to take the claimant’s reports of pain and other limitations into
account, 20 C.F.R. § 416.929,’ he or she is ‘not require[d] to
accept the claimant’s subjective complaints without question.’”

Campbell ov. Astrue, 465 F. App’x 4, 7 (2d Cir. 2012)

 

(quoting Genier v. Astrue, 606 F.3d 46, 49 (2d Cir. 2010)). When
an ALJ identifies a conflict between the plaintiff's testimony
about her symptoms and the objective medical evidence in the
record, that “determination or decision must contain specific

reasons for the finding on credibility, supported by the evidence

in the case record.” SSR 96-7p, 1996 WL 374186.
10
The ALJ sufficiently set forth specific reasons for
discounting plaintiff’s credibility here. The ALJ wrote that
“while the claimant has demonstrated decreased range of motion,
she is in no need of an assistive device, continues to drive,
paints, socializes, and has reported feeling pretty good.” AR at
18. The ALJ correctly noted that the objective findings of the
nature of plaintiff’s back pain were inconsistent with the extent
of her own stated abilities and daily activities. Td. For
example, plaintiff testified that she could lift 15 to 20 pounds
(AR at 43), do her laundry and the dishes (AR at 50), and play
video games with her daughter (AR at 49). She told the
consultative examiner that she can “dress, bathe, and groom
herself,” cook, clean, and shop with some difficulty. AR at 233.
She can take public transportation and spends her days “reading,
watching TV, painting, spending time with a girlfriend, going to
groups and appointments, and taking short walks.” AR at 293. The
ALd’s assessment of plaintiff’s credibility was supported by

substantial evidence. See Richardson v. Perales, 402 U.S. 389,

 

401 (1971) (finding that substantial evidence “means such relevant
evidence as a reasonable mind might accept as adequate to support
a conclusion.” (internal quotation marks omitted)).
Conclusion
It is not for this Court to decide the ultimate question of
whether plaintiff is disabled under the Act. “Where the

Commissioner's decision rests on adequate findings supported by

Ld
evidence having rational probative force, [the Court] will not
substitute [its] judgment for that of the Commissioner.” Veino v.

Barnhart, 312 F.3d 578, 586 (2d Cir. 2002); see Alston Vv. Sullivan,

 

904 F.2d 122, 126 (2d Cir. 1990) (“Where there is substantial
evidence to support either position, the determination is one to
be made by the factfinder.”). Based on the foregoing, plaintiff’s
motion for judgment on the pleadings (Docket # 9) is denied and
the Commissioner’s motion for judgment on the pleadings (Docket #
12) is granted. The Clerk of the Court is directed to close this

case.

 

 

Dated: September WH , 2019
Rochester, NY

12
